DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated February 09, 2021 in responding to the Office Action of January 07, 2021 provided in the rejection of all previous pending claims 1-20.
Claims 1, 8, and 15 have been amended.
Claim 11 has been cancelled.
Claim 21 has been newly added.
Thus, claims 1-10 and 12-21 are pending for examination.

Allowable Subject Matter
3.	Claims 1-10 and 12-21 are allowed, which re-number as 1-20.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…training, by the device, an artificial intelligence model, with the correlated data, to generate a software development behavior model, wherein the software development behavior model includes: a baseline vector model, the baseline vector model having a quantity of dimensions corresponding to a quantity of software development attributes including one or more of: software build attributes for one or more developers of a plurality of developers, or defect quality attributes, and a distance measures based rewards and penalty model, the distance measure based rewards and penalty 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-10 and 12-21 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
JAYARAMAN et al. (US 2021/0064361 A1) discloses utilizing artificial intelligence to improve productivity of software development and information technology operations. 
Bhalla et al. (US 2020/0159525 A1) discloses a system and method for automation of task identification and control in a software lifecycle environment.  In particular, the present system and method is for automating the identification of software context during development and operation, and task prioritization and orchestration during a software lifecycle. 
 Chistyakov et al. (US 2020/0210577 A1) discloses methods and systems for detecting malicious files.  An exemplary method comprises: forming a feature vector based on behavioral data of execution of a file, calculating parameters based on the feature vector using a trained model for calculation of parameters, wherein the parameters comprise: i) a degree of maliciousness that is a probability that the file may be malicious, and ii) a limit degree of safety that is a probability that the file will definitely prove to be malicious, wherein an aggregate of consecutively calculated degrees is described by a predetermined time law, deciding that the file is malicious when the degree of maliciousness and the limit degree of safety satisfy a predetermined criterion, wherein that criterion is a rule for the classification of the file according to an established correlation between the degree of maliciousness and the limit degree of safety. 
Balachandran et al. (US 2020/0293495 A1) discloses a computer program product, system, and method for using and training a machine learning module to determine actions to be taken in response to file system events in a file system.  A file system event is detected.  An action to be performed corresponding to the file system event is selected from an action list.  A 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/MARINA LEE/Primary Examiner, Art Unit 2192